                             UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
 LIABILITY LITIGATION
                                                    Case No. 16-md-02741-VC

                                                    PRETRIAL ORDER NO. 179:
 This document relates to:
                                                    ORDER TO SHOW CAUSE
 Dalby v. Monsanto Co., 19-cv-5925
 Lockwood Fleischer v. Monsanto Co., 19-cv-5931
 Franco v. Monsanto Co., 19-cv-5940
 Wise v. Monsanto Co., 19-cv-5942



       The plaintiffs in these related cases are ordered to show cause why they should not be

sanctioned for filing multi-plaintiff complaints directly in the Northern District of California.

The complaints join non-California plaintiffs despite an apparent lack of personal jurisdiction

over their claims. See Bristol-Myers Squibb v. Superior Court of California, San Francisco

County, 137 S. Ct. 1773, 1781-83 (2017). In addition, the claim that venue is proper under 28
U.S.C. § 1391(b)(2) appears frivolous on its face. And absent some factual connection between

the parties or location of exposure to Roundup, the joinder of these disparately located plaintiffs

under Federal Rule of Civil Procedure 20 borders on frivolous. Finally, in this MDL, each

plaintiff must file a separate short-form complaint to participate. See Pretrial Order No. 155, Dkt.

No. 4454. The attorney for these plaintiffs, Daniel Burke, is well aware of this requirement from

past experience. See Jimenez v. Monsanto Co., No. 3:19-cv-3438-VC. Unless there is some basis

to believe these plaintiffs do not belong in this MDL, the filing of these multi-plaintiff

complaints will inevitably require all but one plaintiff from each case to file a notice of dismissal
and to refile another case, thereby unreasonably multiplying the proceedings.
       For these reasons, the plaintiffs are ordered to show cause why they should not be

sanctioned pursuant to Federal Rule of Civil Procedure 11, 29 U.S.C. § 1927, and/or the Court’s

inherent authority for filing these complaints. The plaintiffs must file a joint written response to

this order by October 8, 2019. If the defendants wish to file a response, they may do so by

October 15, 2019. The Court will schedule a hearing on the order to show cause if necessary

following review of the written submissions.

       IT IS SO ORDERED.

Dated: October 1, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
